Citation Nr: 0609689	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-25 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to July 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The RO denied service connection 
for hepatitis C.

A hearing with the Travel Board section of the Board was 
conducted in January 2006 in front of the undersigned.  A 
transcript of the hearing has been associated with the claims 
file.  


FINDINGS OF FACT

1.  The veteran reported intravenous drug use during active 
duty service.

2.  Hepatitis C has been related by competent medical 
evidence to intravenous drug use.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

In Dingess/Hartman v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006) (Hartman, No. 02-1506) the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 51039A) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  The timing requirement 
enunciated in Pelegrini applies equally to all five elements 
of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for hepatitis 
C.  The appellant was provided adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the rating decision and the 
statement of the case (SOC) informed the appellant of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The 
communications, such as VCAA letter in July 2002, explained 
the evidence necessary to establish entitlement.  In 
addition, the letter described what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also supplied the 
appellant with the applicable regulations in the SOC issued 
in September 2003.  The VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), the United States Court of Appeals for Veterans 
Claims (Court), held, in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in July 2002 specifically described the evidence needed 
to substantiate the claim and requested that the appellant 
"[s]end the information describing additional evidence or 
the evidence itself to the [RO]."  Therefore, the Board 
finds that the letter as a whole complied with the fourth 
element.  Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that since the 
appellant's claim is being denied, therefore, no disability 
rating or effective date would be assigned, so there can be 
no possibility of prejudice to the appellant even if the 
appellant was not informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records, VA outpatient records, and a Medical 
opinion.  The veteran was afforded a Travel Board hearing.  
The Board concludes that the evidence of record provides 
sufficient information to adequately evaluate the claim, and 
the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required, nor has the delayed notice of the VCAA 
resulted in any prejudice to the veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield, supra.

Factual Background

Compensation may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
or disease during such service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303(a) (2005).  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct; or, for claims filed after October 31, 1990, not 
the result of abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).  An injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  For the purpose of this 
paragraph, alcohol abuse means the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user; drug abuse means 
the use of illegal drugs (including prescription drugs that 
are illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d). See also 38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. § 3.1(m).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 
64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), 
published at 63 Fed. Reg. 31,263 (February 10, 1998).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).

In this case, the Board finds that service connection for 
Hepatitis C is not warranted.  At the outset, the Board notes 
that the veteran's diagnosis of hepatitis C is not in 
question.  

Service medical records do not show any complaint, diagnosis, 
or treatment of hepatitis C, and the evidence of record 
indicates that the veteran was not diagnosed with hepatitis C 
until at least a decade after his separation from service.

The veteran has alleged that he was infected with hepatitis C 
while in service as a result of a tattoo, unsterile vaccine 
"shot guns," and intravenous (IV) drug use.  

In his claim of May 2002 he indicated that he was infected 
with hepatitis C when he had a "homemade" tattoo made in 
his right arm while in service after which he got a secondary 
infection which was treated in service.  A picture of the 
tattoo was attached to the claim.  However, the only tattoo 
noted in his service medical records was a tattoo noted 
during the re-enlistment examination of July 1974 of 
"[redacted]" on the underside of his left forearm.  Furthermore, 
service medical records are silent for any treatment of an 
infection in either arm.

Moreover, the veteran has repeatedly, but not consistently, 
admitted to IV drug use during his time in service and after 
service.  In outpatient medical records of March 1993 the 
veteran denied IV drug use.  In outpatient medical records of 
June 1996, he was reported as stating that he had used IV 
drugs until 10 years before, or 1986.  At the VA examination 
of August 2002 the veteran admitted to IV drug use and stated 
that said use had stopped 18 years before, or in 1984.  At 
the January 2006 Travel Board hearing he stated that he had 
used IV drugs while in service in 1975 only 3 to 4 times and 
always with sterile, brand new needles.  He denied using IV 
drugs since then.  

While the veteran is now denying using IV drugs after 
service, the Board notes that the veteran repeatedly admitted 
to IV drug use during and after service during the course of 
seeking medical treatment.  This accumulation of the 
veteran's own statements given in seeking professional 
medical treatment serves as probative and persuasive evidence 
that the veteran participated in the illicit use drugs, 
including IV drug use, during service and after service.  The 
Board finds these statements to be more reliable than his 
statements at the Travel Board hearing.  The records are 
credible in reflecting the veteran's recounting of a history 
of drug abuse to aid different professionals providing him 
with treatment and advice.  The prior statements are 
reasonably consistent amongst themselves and have been 
recorded by multiple personnel.  Therefore, the Board finds 
the cumulative record of the veteran's admissions of IV drug 
use during service and after service to be more probative 
than his more recent recollections and denials regarding his 
service experience from over thirty years ago.  

The Board further notes that a February 2005 medical opinion 
states that "the veteran's risk factors in IV drug use and 
tattoos in Vietnam both can contribute to Hepatitis C.  
However, it is more likely than not secondary to IV drug use 
and less likely to tattoos since this was a risk factor 
repeatedly introduced with a higher percentage of blood 
transmission."  Considering the veteran's admission of IV 
drug use while in service and after service, and considering 
that the tattoo he claims was the source of the infection was 
not noted while in service, the Board finds the medical 
opinion that the IV drug use was the most likely source of 
infection to be the most reliable evidence of record of the 
etiology of the veteran's hepatitis C.  

The Board acknowledges the veteran's contention that his 
hepatitis C may have been caused by inservice exposure to the 
blood of others via unsanitized vaccination "guns."  
However, while the veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Such an opinion requires diagnostic skills and must be made 
by trained medical or psychiatric personnel in order to carry 
probative weight.

Having found the VA examiner's opinion that the veteran's 
history of IV drug abuse was the likely source of the 
veteran's hepatitis to be persuasive, the Board observes that 
38 U.S.C.A. § 1110 states that "no compensation shall be paid 
if the disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs."  See also 38 C.F.R. 
§ 3.1(n), 3.301.  Thus, the law clearly states that for 
claims filed after October 31, 1990, compensation for 
disability that is a result of the claimant's own use of 
drugs is precluded. See 38 C.F.R. § 3.301(a).  The evidence 
of record clearly demonstrates a history of drug abuse which 
the veteran has reported began in service.  The Board further 
finds no basis for consideration of the veteran's in-service 
drug use as merely occasional or therapeutic or otherwise 
within circumstances to exempt such from being considered 
misconduct.  Under such circumstances, there can be no 
successful claim for compensation for hepatitis C.

Under these circumstances, a basis upon which to establish 
compensation for hepatitis C has not been presented.  
Therefore, the Board finds that the preponderance of evidence 
is against the veteran's claim for hepatitis C.



ORDER

Service connection for hepatitis C is denied.



____________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


